Citation Nr: 0832568	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an initial rating higher than 20 percent for 
type II diabetes mellitis.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Marine Corps from 
July 1965 to April 1969, including a tour in Vietnam from 
January to October 1966.

This appeal to the Board of Veterans Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which granted the veteran's claim for service connection for 
type II diabetes mellitus and assigned an initial 20 percent 
rating retroactively effective from March 11, 2005.  He wants 
a higher initial rating for this condition.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran also filed a Notice of Disagreement (NOD) 
contesting the effective date for the grant of service 
connection for his type II diabetes mellitus, and in response 
the RO sent him a Statement of the Case (SOC) concerning this 
additional issue in January 2006.  But he did not file a 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement) in response to the SOC to perfect his appeal of 
this additional claim.  So it is not before the Board.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, etc. (2007).


FINDING OF FACT

The veteran's type II diabetes mellitus requires an oral 
hypoglycemic agent and a restricted diet, but not insulin or 
regulation of his activities.


CONCLUSION OF LAW

The criteria are not met for an initial disability rating 
higher than 20 percent for type II diabetes mellitis.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.119, Diagnostic Code 7913 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in March 2005 and October 2006.  These letters 
informed him of the evidence required to substantiate his 
service-connection claim, since granted, as well as of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Moreover, with respect to the Dingess 
requirements, he was notified of what type of information and 
evidence he needed to substantiate his challenge to the 
disability rating and effective date that were assigned to 
his service-connected disability, as the premise of his 
challenge is that his disability is more severe than 
reflected by its currently assigned rating.  It is therefore 
inherent that he had actual knowledge of the disability 
rating element of this claim.  Also, a letter associated with 
the November 2006 SSOC discussed the effective date element.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative indentified.  
In addition, the veteran was examined for VA compensation 
purposes in February 2006.  This examination report is 
adequate for rating purposes with respect to his 
diabetes mellitus, insofar as determining the relative 
severity of this condition.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The Board finds that the current 
record contains sufficient medical evidence with which to 
accurately evaluate his diabetes mellitis.  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or the Court.



II.  Merits of the Claim

The record shows the veteran served in the Republic of 
Vietnam during the Vietnam era and eventually developed type 
II diabetes mellitus.  As a result, the RO issued a rating 
decision in June 2005 wherein it granted service connection 
for this condition on a presumptive basis and assigned an 
initial 20 percent disability rating.  
The veteran appealed that decision by requesting an initial 
disability rating higher than 20 percent.  See Fenderson, 12 
Vet. App. at 125-26 (indicating that when the veteran timely 
appeals an initial rating, VA must consider whether his 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Diabetes mellitus is rated under Diagnostic Code (DC) 7913.  
Under this code, a 20 percent rating is assigned if the 
diabetes requires insulin and a restricted diet, or where 
oral hypoglycemic agents and a restricted diet are required.  
The next higher rating of 40 requires insulin, a restricted 
diet, and regulation of activities.  See 38 C.F.R. § 4.119, 
DC 7913.

An even higher 60 percent rating is assigned when the 
diabetes requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Lastly, a 100 percent rating is assigned for more 
severe symptoms, but also requires that the veteran be on 
insulin.  Id.



Note (1) to DC 7913 indicates to evaluate compensable 
complications of the diabetes separately, unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under DC 7913.  Note (2) indicates 
that, when diabetes mellitus has been conclusively diagnosed, 
do not request a glucose tolerance test solely for rating 
purposes.  Id.

The Board sees that separate 10 percent ratings already have 
been assigned for complications of the veteran's type II 
diabetes mellitus - namely, for residual peripheral 
neuropathy in his left and right lower extremities.  Since, 
however, he did not appeal the RO's October 2006 decision 
granting service connection for this additional residual 
disability, or the separate ratings assigned, the only issue 
currently before the Board is whether he is entitled to a 
higher initial rating for the underlying diabetes, itself.  
38 C.F.R. § 20.200.  See also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" issues 
such as the compensation level assigned for the disability 
and the effective date).

While the veteran's diabetes mellitus requires an oral 
hypoglycemic agent and a restricted diet, both of which are 
required for a 20 percent rating, there is simply no evidence 
this condition requires insulin or has restricted his 
activities, each of which is an essential element for a 
higher 40 percent disability rating under DC 7913.

As for whether the veteran requires insulin for treatment of 
his diabetes mellitus, a February 2006 VA examination report 
notes that his diabetes mellitus is treated with oral 
medication.  VA treatment records dated in 2005 also list his 
diagnosis as NIDDM [meaning noninsulin dependent diabetes 
mellitus], which is well controlled with Metformin.  
(Emphasis added).  It is thus apparent that his diabetes 
mellitus does not require insulin.  This, alone, is 
sufficient to deny his claim for a higher rating, as all 
three elements under DC 7913 must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).

But even were the Board to assume for the sake of argument 
that the veteran's diabetes mellitus requires insulin, his 
claim would still fail because there also is no evidence that 
he must limit, i.e., regulate, his activities because of his 
diabetes mellitus.  The February 2006 VA examination report 
notes that, although the veteran lacks stamina, he has not 
been instructed to restrict his activities.  The examiner 
also indicated that the effects of the veteran's condition on 
his usual daily activities are mild.  In addition, private 
medical records show that when seen in November 2004 and 
February 2005, the veteran was advised to take oral 
medication, monitor his blood sugar, exercise 20 minutes 
daily, lose weight slowly, stop tobacco usage, and follow a 
diabetic diet.  A VA outpatient treatment record dated in 
December 2005 also notes that his diabetes was well 
controlled under this treatment regimen.  In short, there is 
simply no medical evidence that he is required to restrict 
his activities due to his diabetes mellitus.  

The veteran has never met these requirements for the higher 
40 percent rating at any time since the effective date of his 
award, so the Board cannot stage his rating under Fenderson.

Since there is no medical evidence that the veteran is 
required to take insulin and restrict his activities due to 
his diabetes mellitus, the preponderance of the evidence is 
against a disability rating higher than 20 percent for this 
condition.  Moreover, as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.



The Board also finds that the schedular rating of 20 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or to the Director of VA's 
Compensation and Pension Service for consideration of 
an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
There is no evidence that this disability has caused marked 
interference with employment, meaning above and beyond that 
contemplated by the 20 percent schedular rating assigned, or 
that it has required frequent periods of hospitalization so 
as to render impractical the application of the regular 
schedular standards.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  And 
all of the veteran's evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial disability rating higher than 20 
percent for type II diabetes mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


